DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 08, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms "moving more slowly, moving more quietly" in claim 1 relative terms which renders the claim indefinite.  The terms "slowly/quietly" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claims 2-4, and 6-7, the claims are rejected at least based on their respective dependencies on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PUB 2012/0197464) in view of Song et al. (USP 8,111,156, hereinafter Song), Lee (US PUB 2020/0056900), and further in view of Li et al. (USP 9,792,434, hereinafter Li).
	Regarding claim 1, Wang teaches:
A mobile robot, comprising:
a motorized base configured to move the mobile robot within a building ([0155-0156] disclosing a motorized base supporting a mobile robot);
a wireless transceiver configured to access data describing one or more routes... through the building ([0213] disclosing a transmitter/receiver for communication. [0071], disclosing receiving portions of a plan view map representative of robot-navigable areas, i.e. data describing routes through a building);
and a controller configured to ([00152]; Fig. 5, element 500, disclosing a robot controller):
select a next route through the building based on… routes through the building ([0305], disclosing selecting between multiple potential navigation paths. i.e. selecting routes through a building); 
autonomously navigate the mobile robot along the selected next route using the motorized base without human operator intervention ([0319], disclosing autonomously selecting navigation routes and autonomous operation, i.e. without human intervention); and
as the mobile robot is autonomously navigating the selected next route, modifying the selected next route to move the mobile robot within a proximity of a location ([0303- 0305] disclosing the use of tags on a navigational map for the robot, which includes a location of a point of interest.  The tags influence the selection of the next route, i.e. the next route is selected or modified based on to a location of interest)…
Wang does not explicitly teach:
… historic routes previously taken by the mobile robot… 
… [locations] associated with a historic security event,
wherein the mobile robot operates in a high alert mode within the proximity of the location associated with the historical security event, wherein the mobile robot, while operating in the high alert mode, is configured to perform one or more of: capturing images at a higher resolution, communicating with a human operator more frequently, moving more slowly, moving more quietly, and requesting security credentials from people encountered. 
However, in the same field of endeavor, robotic navigation, Lee teaches:
…historic routes previously taken by the mobile robot ([0022], disclosing selecting a travel route for a mobile robot based on routes previously employed by the device)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the navigation data received by Wang's mobile robot to include historic travel routes as taught by Lee.  One would have been motivated to make this modification in order to minimize time it takes to reach a patrol area, or to reduce likelihood of route prediction by an outside entity, as taught by Lee in [0024].
Additionally, Li teaches:
… [locations] associated with a historic security event (Col. 13, disclosing detecting a security event in a monitored environment).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the locations of interest as taught by Wang to include a location of a security event, as taught by Li. One would have been motivated to make this modification in order to allow the machine to respond to the security event, as taught by Li in Col. 13, and thus increase the efficiency of the security robot.
	Furthermore, in the same field of endeavor, patrol robots, Song teaches:
wherein the mobile robot operates in a high alert mode within the proximity of the location associated with the historical security event, wherein the mobile robot, while operating in the high alert mode, is configured to perform one or more of: capturing images at a higher resolution, communicating with a human operator more frequently, moving more slowly, moving more quietly, and requesting security credentials from people encountered (see at least Col. 5, disclosing a patrol robot operating on a patrol task, i.e. a high alert mode, where the robot receives a notification of an intrusion, i.e. a security event, navigates to the location of the intrusion, sends an alert to a security center or user, i.e. communicating with a human operator, and captures environmental images in real-time). 
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Wang to incorporate a high alert patrol mode as taught by Song.  One would have been motivated to make this modification in order to provide, to a user, immediate notification of an intrusion or security event, as taught by Song in at least Col. 2 of Song.
Regarding claim 2, modified Wang teaches:
The mobile robot of claim 1, wherein selecting a next route through the building comprises selecting a route different from the one or more historic routes (Wang: [0305], disclosing selecting between multiple potential navigation paths. i.e. a different route through a building).
Regarding claim 3, modified Wang teaches:
The mobile robot of claim 1, wherein selecting a next route through the building comprises modifying a historic route (Wang: [0334], disclosing altering a route based on areas of known connectivity, i.e. a historic route is modified).
Regarding claim 4, modified Wang teaches:
The mobile robot of claim 3,…
Modified Wang does not teach:
wherein modifying a historic route comprises applying a random change in direction to the historic route.
However, in the same field of endeavor, robotic navigation, Lee teaches:
…wherein modifying a historic route comprises applying a random change in direction to the historic route ([0022], disclosing travel routes for a security robot, or portions thereof, are randomized, i.e. a random change in direction is applied to a route).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the navigation data received by Wang's mobile robot to include historic travel routes as taught by Lee.  One would have been motivated to make this modification in order to reduce likelihood of route prediction by an outside entity, as taught by Lee in [0024].
Regarding claim 6, modified Wang teaches:
The mobile robot of claim 1,…
Currently modified Wang does not teach: 
…wherein the next route is selected based on a distance associated with the historic routes.
However, in the same field of endeavor, robotic navigation, Lee teaches:
…wherein the next route is selected based on a distance associated with the historic routes ([0022], disclosing selecting a travel route based on time traveled; [0030], disclosing estimating a time for a route based on distance between a location and another location associated with a travel route, i.e. the route is selected based on time and distance).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the navigation data received by Wang's mobile 
Regarding claim 7, modified Wang teaches:
 The mobile robot of claim 1,…
Modified Wang does not teach:
...wherein the next route is selected based on, for each historic route, a time that the historic route was last taken by the mobile robot.
However, in the same field of endeavor, robotic navigation, Lee teaches:
...wherein the next route is selected based on, for each historic route, a time that the historic route was last taken by the mobile robot ([0022] disclosing selecting a route based on time traveled for each route).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the navigation data received by Wang's mobile robot to include historic travel routes selected based on time and distance as taught by Lee.  One would have been motivated to make this modification in order to minimize the time it takes to reach a patrol area, as taught by Lee in [0024].

Claims 8-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wirth et al. (US PUB 2019/0129444, hereinafter Wirth), and Gassend (USP 9,307,568).
Regarding claim 8, Wang teaches:
A mobile robot, comprising:
	a motorized base configured to move the mobile robot within a building ([0155-0156] disclosing a motorized base supporting a mobile robot);
	a wireless transceiver configured to access building data from an external source describing one or more characteristics of the building ([0213] disclosing a transmitter/receiver for communication. [0071], disclosing receiving portions of a plan view map representative of robot-navigable areas, i.e. data describing routes through a building) the building data including wifi coverage information of the building ([0334], disclosing the robot map may contain locations of high WLAN signals, i.e. wifi coverage information);
	and a controller configured to ([00152]; Fig. 5, element 500, disclosing a robot controller):
	select a route through the building based on the accessed building data ([0305], disclosing selecting between multiple potential navigation paths. i.e. selecting routes through a building);
autonomously navigate the mobile robot along the selected route using the motorized base without human operator intervention ([0319], disclosing autonomously selecting navigation routes and autonomous operation, i.e. without human intervention); and…
determining a wifi coverage in the room based on the building data ([0334], disclosing the robot map may contain locations of high WLAN signals and area of known lost communications, i.e. wifi coverage information of a room);
Wang does not explicitly teach:
and as the mobile robot is autonomously navigating the selected route, modifying the selected route to move the mobile robot to a room within the building that has not been visited by the mobile robot within a threshold amount of time;…
and responsive to the wifi coverage in the room being below a threshold, switching from a wifi network to a mobile phone network prior to entering the room.
However, in the same field of endeavor, patrol robots, Wirth teaches:
and as the mobile robot is autonomously navigating the selected route, modifying the selected route to move the mobile robot to a room within the building that has not been visited by the mobile robot within a threshold amount of time ([0054-0055], disclosing choosing a route based on if sensor data should be updated, i.e. based on the age of the data, i.e. a threshold amount of time)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the navigation route taught by Wang to include updating the route based on the age of collected data, i.e. a time that the patrol robot has not visited an area, as taught by Wirth.  One would have been motivated to make this modification in order to dynamically update the security map, and therefore increase security.
Furthermore, in the same field of endeavor, robotic communications, Gassend teaches:
and responsive to the wifi coverage in the room being below a threshold, switching from a wifi network to a mobile phone network prior to entering the room (see at least Figs. 7A-E; Col. 6 and 9-10, disclosing a robot switching from a primary to a secondary connection role when a secondary connection becomes a higher rank, i.e. a better connection or that the primary connection becomes less than a threshold (the threshold being the connectivity rank of the secondary connection).  The primary/secondary connections may be either cellular mobile connections or wifi connections).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Wang to include easy transfer from 
Regarding claim 9, modified Wang teaches:
	The mobile robot of claim 8, wherein the accessed building data describes portions of the building associated with an above threshold wifi coverage (Wang: [0334], disclosing a robot using established waypoints from a robot map to travel, the waypoints indicating known areas of high connectivity, i.e. above threshold wifi coverage),
	and wherein selecting a route comprises selecting a route through one or more of the portions of the building associated with an above-threshold wifi coverage (Wang: [0334], disclosing a robot using established waypoints from a robot map to travel, i.e. a route is selected based on waypoints, the waypoints indicating known areas of high connectivity).
Regarding claim 10, modified Wang teaches:
	The mobile robot of claim 8, wherein the accessed building data describes portions of the building associated with wifi deadzones (Wang: [0334], disclosing a robot map with marked locations of lost communications, i.e. areas associated with wifi deadzones),
 and wherein selecting a route comprises selecting a route that avoids one or more of the portions of the building associated with wifi dead zones ([Wang: 0334], disclosing a robot using established waypoints from a robot map to travel, i.e. a route is selected based on waypoints, the waypoints indicating known areas of high connectivity, i.e. avoiding areas with low connectivity).
Regarding claim 11, modified Wang teaches:
The mobile robot of claim 8, wherein the accessed building data describes portions of the building associated with an above threshold foot traffic (Wang:[0335], disclosing planning a path according to lowest foot traffic areas based on the robot map, i.e. avoiding portions of the building with an above threshold foot traffic),
and wherein selecting a route comprises selecting a route that avoids one or more of the portions of the building associated with heavy foot traffic (Wang: [0335], disclosing planning a path according to lowest foot traffic areas based on the robot map, i.e. avoiding portions of the building with heavy foot traffic).
Regarding claim 12, modified Wang teaches:
The mobile robot of claim 8, wherein the accessed building data describes portions of the building associated with an above-threshold number of employees (Wang: [0335], disclosing planning a path according to lowest foot traffic areas based on the robot map, i.e. avoiding portions of the building with high amount of people or employees),
and wherein selecting a route comprises either selecting a route through one or more of the portions of the building associated with an above-threshold number of employees or selecting a route that avoids one or more of the portions of the building associated with an above-threshold number of employees (Wang: [0335], disclosing planning a path according to lowest foot traffic areas based on the robot map, i.e. avoiding portions of the building with high amount of people or employees).
Regarding claim 13, modified Wang teaches:
The mobile robot of claim 8, wherein the accessed building data describes obstacles within the building (Wang: [0185], disclosing the use of an object map, i.e. building data, that ,
and wherein selecting a route comprises selecting a route that avoids one or more of the obstacles within the building (Wang: [0185], disclosing the use of an object map, i.e. building data, that includes locations of obstacles and the object map is used for navigation, i.e. selecting a route to avoid obstacles).
Regarding claim 17, modified Wang teaches:
The mobile robot of claim 8, wherein the accessed building data comprises a map of the building identifying one or more objects within the building (Wang: [0303], disclosing tags on a map that identify the location of an object),
and identifying a location of each identified object within the building (Wang: [0303], disclosing tags on a map that identify the location of an object).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wirth, Gassend and further in view of Li, et al (USP 9,792,434 hereinafter, Li).
Regarding claim 14, modified Wang teaches:
The mobile robot of claim 8, wherein the accessed building data describes portions of the building (Wang: [0303, 0305] disclosing the use of tags on a navigational map for the robot, which includes a location of a point of interest, i.e. portions of the building.  The tags influence the selection of the next route, i.e. the next route is selected based on to a location of interest),…
 and wherein selecting a route comprises selecting a route through one or more of the portions of the building (Wang: [0303, 0305] disclosing the use of tags on a navigational map for …
Wang does not explicitly teach:
…associated with security incidents...
However, in the same field of endeavor, mobile robotics, Li teaches:
…the accessed building data describes portions of the building associated with security incidents (Col. 13, disclosing detecting a security event in a monitored environment, i.e. a security incident),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the building data taught by Wang to include detecting and locating security incidents, as taught by Li.  One would have been motivated to make this modification in order to allow the machine to respond to the security event, as taught by Li in Col. 13.
Regarding claim 15, modified Wang teaches:
 The mobile robot of claim 8, wherein the accessed building data describes portions of the building (Wang: [0303, 0305] disclosing the use of tags on a navigational map for the robot, which includes a location of a point of interest, i.e. portions of the building.  The tags influence the selection of the next route, i.e. the next route is selected based on to a location of interest)…
…and wherein selecting a route comprises selecting a route through one or more of the portions of the building (Wang: [0303, 0305] disclosing the use of tags on a navigational map for the robot, which includes a location of a point of interest, i.e. portions of the building.  The tags influence the selection of the next route, i.e. the next route is selected based on to a location of interest)…

…associated with an above-threshold level of security…
However, in the same field of endeavor, mobile robotics, Li teaches:
…associated with above-threshold levels of security (Col. 15, disclosing a heat map that indicates various levels of security alert levels including critical threshold levels, i.e. areas associated with an above-threshold level of security, and directing robots to those areas).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the building data taught by Wang to include a security heat map, as taught by Li.  One would have been motivated to make this modification in order to direct the robot or robots to move to locations of high alert, as taught by Li in Col. 13.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wirth, Gassend, and further in view of Kearns, et al (US PUB 2016/0188977, hereinafter Kearns).
Regarding claim 16, modified Wang teaches:
The mobile robot of claim 8,…
And wherein selecting a route comprises selecting a route through portions of the building (Wang: [0303, 0305] disclosing the use of tags on a navigational map for the robot.  The tags influence the selection of the next route, i.e. the selection of a route through portions of a building are chosen based on these tags)…
Modified Wang does not teach:
...wherein the accessed building data describes entrances and exits of the building,...
However, in the same field of endeavor, mobile robotics, Kearns teaches:
..wherein the accessed building data describes entrances and exits of the building ([0133], disclosing a mobile security robot accessing a facility map with locations of building entrances, i.e. building data describing entrances and exits of the building),..
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the building data taught by Wang to include entrances and exits of the building as taught by Kearns.  One would have been motivated to make this modification in order to direct the robot or robots to monitor these locations for unauthorized persons, as taught by Kearns in [0133]. It would have been obvious to use the entrances and exits of the building as tags.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664